 



Exhibit 10.1(d)

[FORM OF]

Non-Competition Agreement

     THIS NON-COMPETITION AGREEMENT made as of this ___day of ___, 2005 (the
“Effective Date”), by and among Navarre CP, LLC, a Minnesota limited liability
company (“Navarre CP”), Navarre CS, LLC, a Minnesota limited liability company
(“Navarre CS”), Navarre CLP, LLC, a Minnesota limited liability company
(“Navarre CLP”), and ___(“Seller”). Navarre CP, Navarre CS and Navarre CLP shall
be collectively referred to herein as the “Buyers”. Capitalized terms used in
this Agreement and not otherwise defined shall have the meaning provided for
such term in the Purchase Agreement (as hereinafter defined).

     WHEREAS, Buyers entered into that certain Partnership Interest Purchase
Agreement (the “Purchase Agreement”), dated as of January ___, 2005, whereby
Buyers will acquire one hundred percent (100%) of the general partnership
interests and limited partnership interests of FUNimation Productions, Ltd., a
Texas limited partnership (“Productions Company”), and The FUNimation Store,
Ltd., a Texas limited partnership (“Store Company”);

     WHEREAS, Seller is the owner of ___% of the general partnership interests
of FUNimation General Partnership, a Texas general partnership (“GP Seller”),

     WHEREAS, GP Seller is the owner of 99% of the limited partnership interests
of Productions Company;

     WHEREAS, Seller is the owner of ___% of the limited partnership interests
of Store Company;

     WHEREAS, Seller will derive substantial economic benefit from the
consummation of the transactions contemplated by the Purchase Agreement;

     WHEREAS, as a condition of the Purchase Agreement, Buyers have required
that Seller execute and deliver this Agreement in favor of Buyers; and

     WHEREAS, Seller desires to provide this Agreement as an inducement to
Buyers to carry out and consummate the transactions contemplated by the Purchase
Agreement.

     NOW, THEREFORE, in consideration of and as a condition to the closing of
the transactions contemplated by the Purchase Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



1. Non-Competition Agreement.

(a) Covenant Not to Compete. Subject to Paragraph (e) below, Seller agrees that
he shall not, without the prior express written consent of Buyers, for a period
of three (3) years from the Effective Date (the “Non-Competition Period”),
anywhere within the World, directly or indirectly, engage in any “Competitive
Business” (as defined below) in any manner or capacity (e.g., as owner,
operator, principal, agent, investor, partner, consultant or associate), or
participate in the ownership, management, operation, or control of, or be
connected in any capacity with, any Competitive Business, lend his credit or
money for the purpose of establishing or operating any Competitive Business, or
give advice either directly or indirectly to any third person, firm, or
corporation engaged or engaging in any said Competitive Business. For these
purposes, a “Competitive Business” shall mean a business involved in the
acquisition, licensing or distribution of music, home video, video games or
software; but shall not include sales of music, home video, video games or
software directly to consumers via the Internet.

(b) Use of Name. From and after the Effective Date, Seller agrees that he shall
not use the name “FUNimation” or any name or logo similar to the foregoing in
connection with any Competitive Business.

(c) Non-Solicitation. During the Non-Competition Period, Seller agrees that he
shall not, directly or indirectly, (i) solicit any existing customer of
Productions Company and/or Store Company, or the business of any person, firm,
corporation or entity which is or has been a customer or account of Productions
Company and/or Store Company during the Non-Competition Period or within
twenty-four (24) months prior to commencement of such Non-Competition Period,
for the purpose of selling to such customer or account any product or service
which is substantially similar to or competitive with any product or service
which is or has been sold by Productions Company and/or Store Company, or
(ii) induce or attempt to induce any employee of or consultant to Productions
Company and/or Store Company to do any of the foregoing or to discontinue such
person’s association with Productions Company and/or Store Company, as the case
may be; provided, that the forgoing shall not prohibit (x) a general
solicitation for employment not specifically directed to such employees or
consultants, (y) the hiring or retention of any such employee or consultant who
contacts Seller on his or her own imitative, or (z) Seller from providing
references or recommendations on behalf of such employees or consultants.

(d) Detrimental Conduct. Seller agrees that during the Non-Competition Period he
will not, directly or indirectly, engage in any form of conduct, take any
action, make any statement or representation, oral or written, or by any
combination thereof or by any other means act in a manner, which materially
injures or is materially detrimental to the reputation or goodwill of
Productions Company and/or Store Company, or any of their affiliates or
subsidiaries, or any officer, director or employee of either Productions Company
or Store Company, or any of their affiliates.

(e) Permitted Investments. Nothing in this Section 1 shall prevent Seller from
making or holding an investment in any entity or business, provided said
investments do not exceed five percent (5%) of the issued and outstanding
securities of any one such issuer.

2



--------------------------------------------------------------------------------



 



2. Consideration. Seller acknowledges that (i) Seller will receive substantial
consideration as a result of consummation of the transactions contemplated by
the Purchase Agreement, (ii) Buyers have required Seller to execute and deliver
this Agreement as an express condition to Buyers closing on such transactions
and (iii) as a result, Seller will receive substantial valuable consideration
for Seller’s agreements and commitments under this Agreement.

3. Injunctive Relief. It is agreed that it would be difficult to measure the
damages to Buyers resulting from any breach of this Agreement by Seller, that
injury to Buyers from any breach would be incalculable and irremediable and that
damages therefor would be an inadequate remedy. Accordingly, Seller agrees that
Buyers shall be entitled to obtain the equitable remedy of specific performance
of this Agreement in any court having jurisdiction and that Buyers also shall be
entitled to injunctive relief as well as damages.

4. Reasonable Restriction; Limits of Enforcement. Seller agrees that the
restrictions set forth in Sections 1 and 2 of this Agreement and the duration,
geographic area and scope thereof are, under all circumstances, reasonable and
necessary to safeguard the interests of Buyers and the Company, including
without limitation, the ability of Buyers to realize the benefit of their
bargain pursuant to the Purchase Agreement.

5. Blue Pencil Doctrine. If the duration or geographical extent of, or business
activities covered by, the covenants in Sections 1 and 2 are in excess of what
is valid and enforceable under applicable law, then such provisions shall be
construed to cover only that duration, geographical extent or activities that
are valid and enforceable. Seller acknowledges the uncertainty of the law in
this respect and expressly stipulates that this Agreement be given the
construction which renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.

6. Costs and Expenses. If any legal proceeding is brought for the enforcement of
this Agreement, or because of any alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties will be entitled to recover
reasonable attorneys’ fees and other costs incurred in that action or
proceeding, including appeals, in addition to any other relief to which it or
they may be entitled.

7. Assignment. This Agreement shall inure to the benefit of and be enforceable
by Buyers and any permitted successor or assignee of Buyers. The rights and
obligations of Buyers under this Agreement may be transferred only to its
successors and assigns by merger, sale of assets, sale of stock, exchange or
similar acquisition transaction. This Agreement may not be assigned by Seller.

8. Complete Agreement. This Agreement contains the complete agreement between
the parties with respect to the subject matter hereof and supersedes any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way. No
person, whether or not an officer, agent, employee or representative of any
party, has made or has any authority to make for or on behalf of that party any
agreement, representation, warranty, statement, promise, arrangement or
understanding not expressly set forth in this Agreement (“Parole Agreements”).
The parties acknowledge that in

3



--------------------------------------------------------------------------------



 



entering into this Agreement, they have not relied and will not in any way rely
upon any Parole Agreements.

9. Capacity. Seller represents that he is of legal age, under no legal
disability, has full legal authority to enter into this Agreement, and has had a
reasonable and adequate opportunity to consult with independent counsel
regarding the effect of this Agreement, the sufficiency of the consideration
described herein, and the reasonableness of the restrictions set forth herein.

10. No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there by any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived

11. Governing Law and Jurisdiction. This Agreement shall be deemed to be a
contract made under the laws of the State of Minnesota and for all purposes it,
plus any related or supplemental documents and notices, shall be construed in
accordance with and governed by the laws of such state. With respect to any
dispute, controversy or claim arising out of or relating to this Agreement or
the relationship between the parties, Seller agrees and consents to jurisdiction
of and exclusive venue in the United States District Court, District of
Minnesota, Fourth Division.

12. Modification. This Agreement may not be altered, modified or amended except
by an instrument in writing signed by Buyers and Seller.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[ signature page follows ]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this
Non-Competition Agreement the day and year first above written.

     

  BUYERS:
 
   

  Navarre CP, LLC
 
   

 
By:                                                                                

 
     Its:                                                                           
 
   

  Navarre CS, LLC
 
   

 
By:                                                                                

 
     Its:                                                                           
 
   

  Navarre CLP, LLC
 
   

 
By:                                                                                

 
     Its:                                                                           
 
   

  SELLER:
 
   

 
                                                                                    

 